   Case: 3:18-cv-00395-WHR Doc #: 33 Filed: 06/17/20 Page: 1 of 1 PAGEID #: 1906




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


  MARY ZONKER,                                 : Case No. 3:18-cv-395
                                               :
             Plaintiff,                        : District Judge Walter H. Rice
                                               : Magistrate Judge Sharon L. Ovington
  vs.                                          :
                                               :
  GABRIEL BROTHERS, INC.,                      :
                                               :
             Defendant.                        :


                                             NOTICE


        The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for

further proceedings, including trial, before United States District Judge Walter H. Rice. The

Clerk of Court is directed to note in the record that:

        1.        Referral of this case to the undersigned Judicial Officer has expired; and

        2.        No motions or other matters in this case remain pending before the
                  undersigned Judicial Officer.

June 17, 2020                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge
